PER CURIAM.
The deputy commissioner erred in failing to grant appellant’s request for medical *1296expenses to cover the cost of a new pair of orthopedic shoes, as the uncontradicted report of Dr. Hutchinson dated March 7, 1984, suffices to establish a “medical necessity” for the shoes. See, Professional Administrators v. Macias, 448 So.2d 1159, 1160 (Fla. 1st DCA 1984). That portion of the deputy commissioner’s order denying the sought-after expenses for shoes is reversed and remanded for entry of an order granting appellant’s request upon introduction of evidence establishing the shoes’ cost, Department of Highway Safety & Motor Vehicles v. Lo Bianco, 431 So.2d 229 (Fla. 1st DCA 1983); Friendly Ford v. Hurrell, 427 So.2d 207, 210 (Fla. 1st DCA 1983). Appellant’s other points on appeal are without merit.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
ERVIN, C.J., and SMITH and NIM-MONS, JJ., concur.